Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 6, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lestringant et al. (US 20160257094) referred to as Lestringant herein after and further in view of Alder et al. (US 20160354996) referred to as Alder herein after.
Regarding claim 1 and 12-13, Alder discloses a method of preparing a multi-piece laminated article (at least Fig 1), comprising the steps of:
Alder discloses bending a first glass ply (glass veneer, or thinner glass, 38 or thicker glass 32) and a second glass ply (glass veneer, or thinner glass, 38 or thicker glass 32)  as can be seen in the broad embodiments of Fig 1 as concave or convex given the broadest reasonable interpretation no direction has been provided in claims 12-13 .
cutting the first glass ply and the second glass ply thus yielding form a first primary piece and a first secondary piece form a second primary piece and a second secondary piece.  Alder discloses the perforations/holes may be laser cut [0045]
the first primary piece and the second primary piece defining a hole (45 as seen in Fig 1/ or clearly in Fig 20) it would be obvious to a skilled artisan that laser cutting a hole into the glass plies would yield the claimed, “first secondary piece and the second secondary piece cut from respectively, fit” within the hole.
laminating the first primary piece and to the second primary piece to form a first laminated piece and laminating the first secondary piece and to the second secondary piece to form a second laminated piece.  Giving the broadest reasonable interpretation the lamination of the first primary piece and second primary piece is not required before or after any step. MPEP 2111.01 states Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.
Cutting before or after lamination would still yield the lamination of the first primary piece and to the second primary piece to form a first laminated piece and laminating the first secondary piece and to the second secondary piece to form a second laminated piece.  Alternatively
Alder fails to state the glass first glass ply and second glass ply are bent explicitly by “co-sagging” as stated in claim 1.  
In an analogous art, Lestringant discloses a method of preparing a multi-piece laminated article (at least claim 1 of Lestringant)
co-sagging (simultaneously bending of glass sheets on a framework by gravity [0004], simultaneously bent [0005], [0047]-[0048]) a first glass ply (inner glass sheet [0030] or outer glass sheet [0020]) and a second glass ply (inner glass sheet [0030] or outer glass sheet [0020])  Lestringant  specifically discloses simultaneously bending the first and second ply in bent lamination is useful for optical quality, the cost, the weight and simplification of technology [0005]. 
Therefore, it would be obvious to one of obvious to one of ordinary skill in the art at the time of the effective filing date to modify the method of Alder by specifically co-sagging the glass plies in the bent laminate as motivated by reducing, cost, weight improvement of optical quality of the laminate.
Regarding claim 2, Alder discloses comprising chemically strengthening the first primary piece and the first secondary piece after the laser cutting in the embodiment listed in at least [0131]- perforations holes or notches 162, followed by strengthening by ion exchange 161.
Regarding claim 4, Alder discloses the first glass ply (glass veneer) is an alkali aluminosilicate glass composition or an alkali aluminoborosilicate glass (at least [0040],[0052]) Alder discloses the second ply being a soda lime glass composition [0016].
Regarding claim 6, Alder discloses
One ply has a thickness of between 3.2-19.9 mm [0042] and the other ply has a thickness of 0.28-3.0mm [0044] thus overlapping the ranges of present claim 6.
Additionally, Lestringant discloses a thickness of  not more than 2.1 mm [0020] for one ply and not more than 1.5mm [0030] for the other ply 
Therefore one of ordinary skill in the art would recognize these are suitable dimensions for two bent laminated glass plies.
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 

Claim(s) *** is/are rejected under 35 U.S.C. 103 as being unpatentable over Lestringant and Alder as applied to above and further in view of Schmidt et al. US 20170327070.
Regarding claim 11, Alder fails to disclose the use of the pieces cut from the glass plys or laminates.
In an analogous art of laminated glass for a vehicle Schmidt discloses mounting a cut out second laminated (21 [0060] -laminated glass) piece via track to the first laminated piece (22) with a track system (consisting of at least any or all portions of 23, 24, 29-31).
Such that the inner movable portion is movable in a vertical direction and is coupled to a lift device disposed in the lower section (abstract).  This allows the second laminated piece (21 to slidably or outwardly move from portion 22) to move from a first position in which the second laminated piece obstructs a first area of the hole to a second position in which the second laminated piece obstructs a second area of the hole (outer stationary portion 22 or outer window and an inner movable portion 21 or inner window disposed within the outer stationary portion 22), the second area being smaller than the first area (see at least Fig 1-6 and 12).
Therefore it would have been obvious to one of ordinary skill in the art to modify the invention of Alder such that the cut out laminated piece may be movably mounted from the outer laminated glass as motivated to create a movable window or panel and to allow for better ventilation [0002]


The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US11027525
US 20140093702 co sagging
US 20150110991 cut-out of laminate
US 20150310448 [0048]
US 20150251384 [0119] any type of anchoring means
US 4704174 patterned piece (56) cut out of laminated sheet is the size and shaped/ pattern of hole it is cut from
Legrand et al. WO 01-034347 cited by Applicant Legrand discloses mounting the second laminated piece via track, thus corresponding to mounting the second laminated piece as required by claim 11 (13 or 17 Fig 6-7) wherein [0046] indicated the insert may be the second laminated piece

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741